 

wEBB MAsoN, INC. ,_

"' Civil Action No. ELH-17-3016
vIDEo PLUs PRINT soLUTIoNs,
INC.

Dej??ndam.

 

MEM()RANDUM

On October 13, 2017, plaintiff Webb Mason, Inc. (“Webb Mason”) filed suit against
defendant Video Plus Print Solutions, Inc. (“VPP”). Webb Mason brings a claim of breach of
contract against VPP, alleging a violation of the non-interference clause in the parties’ preferred
partnerhip agreementl ECF l (“Complaint’;).

On October 23, 20]8, VPP, a Canadian limited liability company, filed for bankruptcy in
Ontario, Canada (ECF 29-1, “Notice of Bankruptcy”) and notified the Court of the bankruptcy
ECF 27. The next day, I held a scheduling conference With counsel for both sides. See Docket.
During the conference, I requested memoranda from the parties addressing `Whether this case is
subject to an automatic stay as a result of VPP’s bankruptcy filing in Canada.

On October 30, 2018, Webb Mason filed a memorandum in opposition to a stay. ECF 28.
Thereafter, on November 13, 2018, VPP submitted its memorandum (ECF 29), seeking a stay.
VPP also filed exhibits (ECF 29-1) and a memorandum from Michael Baigel of Baigel Corp (ECF
29~2). Baigel Corp is the trustee of the bankrupt estate of VPP. Webb Mason replied on November
19, 2018. ECF 30.

No hearing is necessary to resolve the dispute. Local Rule 105.6.

 

 

 

'Discussion

In 2005, Congress enacted Chapter 15 of the Bankruptcy Code to “provide effective
mechanisms for dealing With cases ofcross-border insolvency.” 1 l U.S.C. § l§Ol(a). It authorizes
“the representative of a foreign insolvency proceeding to commence a case in a U.S. bankruptcy
court by filing a petition for recognition of the foreign proceeding” Jaje v. Samsung Elecs. Co.,
737 F.3d 14, 24 (4th Cir. 2013) (citing ll U.S.C. §§ 1504, 1509(a), 1515). If the foreign
representative’s petition meets the requirements listed in § 1517, the court must grant
“recognition” to the foreign proceeding 11 U.S.C. § 1517. Further, the court must recognize the
foreign proceeding as “a foreign main proceeding” if it is “pending in the country where the debtor
has the center of its main interests.” Id. § 1517(b)(l); see also id. § 1502(4). In such cases, the
representative of the foreign proceeding is entitled to an automatic stay under § 362. See ia'. §
lSZO(a)(l).

ln fn re Bear Steams High-Grade Structured Credit Strategz`es Master Fund, Ltd. , 389
B.R. 325 (S.D.N.Y. 2008), the district court said, id. at 333 (internal citations omitted):

Recognition turns on_ the strict application of objective criteria. Conversely, relief

is largely discretionary and turns on subjective factors that embody principles of

comity. lf recognition is refused, then the bankruptcy court is authorized to take

any action necessary to prevent the U.S. courts from granting comity or cooperation
to the foreign representatives

Requiring recognition as a condition to nearly all court access and
consequently as a condition to granting comity distinguishes Chapter 15 from its
predecessor section 304. Prior to the enactment of Chapter 15, access to the United
States courts by a foreign representative Was not dependent on recognition; rather,
all relief under section 304 Was discretionary and based on subjective, comity-
influenced factors. By establishing a simple, objective eligibility requirement for
recognition, Chapter 15 promotes predictability and reliability. The considerations
for post-recognition relief remain flexible and pragmatic in order to foster comity
and cooperation in appropriate cases.

The objective criteria for recognition reflect the legislative decision by
UNCITRAL [United Nations Commission on lnternational Trade Law] and

-2_

 

 

 

Congress that a foreign proceeding should not be entitled direct access to or
assistance from the host country courts unless the debtor had a sufficient pre-
petition economic presence in the country of the foreign proceeding If the debtor

does not have its center of main interests or at least an establishment in the country

of the foreign proceedings, the bankruptcy court should not grant recognition and

is not authorized to use its power to effectuate the purposes of the foreign

proceeding Implicitly, in such an instance the debtor’s liquidation or

reorganization should be taking place in a country other than the one in which the
foreign proceeding was filed to be entitled to assistance from the United States.
Both the plain language and legislative history of Chapter 15 thus requires

a factual determination with respect to recognition before principles of comity come

into play.

Webb Mason maintains that VPP has not filed a Chapter 15 petition and therefore is not
entitled to an automatic stay pursuant to § 362. Conversely, VPP contends that Chapter 15 does
not expressly state that filing a petition with the bankruptcy court is necessary for obtaining a stay.
ECF 29 at 5-6. Further, VPP maintains that principles of comity warrant the stay of the case.

ln support of its argument, VPP relies almost entirer on § 304, Which was repealed in 2005
with the enactment of Chapter 15, as well as case law that predates Chapter 15. VPP cites only
two cases decided after 2005: fn re Agrokor d.d., 591 B.R. 163 (Bankr. S.D.N.Y. 2018) and In re
Atlas Sthpz'ng A/S, 404 B.R. 726 (Bankr. S.D.N.Y. 2009). Both are cited to support the claim that
“many of the principles and processes underlying section 304 remain in effect under chapter 15.”
ECF 29 at 4-5 (citing Atlas Sh§nping A/S, 404 B.R. at 738); see also id. at 4 n.5 (citing Atlas
Shl`pping A/S, 404 B.R. at 738 and Agrokor, 591 B.R. at 186).

But, these cases were considering post-recognition relief, not recognition or pre-
recognition relief. They contrasted “recognition of the foreign proceeding,” which “turns on the
objective criteria under section 1517,” with “‘relief [post-recognition],” which “is largely

discretionary and turns on subjective factors that embody principles of comity.”’ Agrokor 591

B.R. at 186 (quoting Bear Srearns, 389 B.R. at 333)' (alteration in original); Atlas Sthping A/S,

_3_

 

 

 

404 B.R. at 738 (quoting Bear Stearns, 389 B.R.~at 333) (alteration in original). As a result, neither
is apposite.

Moreover, the trustee for the bankrupt estate of VPP stated in a memorandum to the Court
(ECF 29-2) that it “understands that unless an application is made and Chapter 15 of the US
Bankruptcy Code is employed, the Trustee cannot seek to extend the [Canadian] stay beyond its
borders.” lot at 4.

Conclusion
VPP has not filed for recognition in compliance with Chapter 15. And, l have not

recognized the proceeding Accordingly, I decline to stay this case. An Order follows

Date: December 7, 2018 /s/

Ellen L. Hollander
United States District Judge

 

